Citation Nr: 1436431	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for neck disability as secondary to service-connected postoperative reconstruction of the left shoulder.  

2.  Entitlement to service connection for right shoulder disability as secondary to service-connected postoperative reconstruction of the left shoulder.  

3.  Entitlement to a higher rating for postoperative reconstruction left (minor) shoulder recurrent subluxation with limitation of motion, currently evaluated as 20 percent disabling.

4.  Entitlement to a higher rating for left trapezius muscle myofascial pain associated with postoperative reconstruction recurrent subluxation with limitation of motion, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded in October 2011 for further development.  Subsequently, in September 2012, the RO assigned a separate 10 percent rating for left trapezius muscle myofascial pain associated with postoperative reconstruction recurrent subluxation with limitation of motion effective from September 28, 2006, the date the claim for increase was received.  The issue of a rating higher than 10 percent for that disability has been adequately brought forth on appeal as reflected by the fact that it was part of the issue of an increased rating for left shoulder disability before the separate rating was assigned.  

The issues of service connection for neck and right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left arm motion is not limited to 25 degrees from the side.

2.  The Veteran does not have moderately severe impairment of minor muscle group I.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for postoperative reconstruction left (minor) shoulder recurrent subluxation with limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 5201 (2013).

2.  The criteria for a disability rating in excess of 10 percent for left trapezius muscle myofascial pain associated with postoperative reconstruction left (minor) shoulder recurrent subluxation with limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 5304-5301 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The duty to notify was satisfied in October 2006 and June 2008 letters.  The claim was subsequently readjudicated in a September 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has assisted the Veteran in obtaining evidence; obtained VA examinations in 2006 and 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board concludes that staged rating are not warranted as the disabilities have not significantly changed during the rating period.   

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The assignment of a particular Diagnostic Code depends on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When service connection was initially granted for postoperative reconstruction of the left shoulder with limitation of motion, the disability was rated under Diagnostic Code 5304 which contemplates muscle injury.  In the rating action on appeal, the RO increased the rating from 10 to 20 percent and referenced Diagnostic Code 5201-5304.  Diagnostic Code 5201 refers to limitation of motion of the arm.  During the course of the appeal, the Veteran was awarded a separate 10 percent rating for a left trapezius muscle disability under Diagnostic Code 5304-5301.  See September 2012 rating decision.

Medical evidence shows that the left shoulder is the Veteran's minor extremity.  Under the rating criteria for limitation of motion of the minor arm, a 30 percent rating under Diagnostic Code 5201 would require limitation of motion of the arm to 25 degrees from the side.  None of the other Diagnostic Codes pertaining to the shoulder and arm that provide ratings in excess of 20 percent are applicable as there is no evidence of ankylosis (Diagnostic Code 5200) or impairment of the humerus (Diagnostic Code 5202).

The evidence shows that limitation of motion of the arm to 25 degrees from the side is not present or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  The VA examination in November 2006 showed left shoulder active abduction limited to 70 degrees and passive abduction limited to 90 degrees with pain.  Active flexion was limited to 80 degrees with pain and passive flexion was limited to 10 degrees with pain and guarding.  Internal rotation was limited to 20 degrees in active and passive motion.  External rotation was limited to 60 degrees in active and passive motion.  Muscle strength in the left shoulder was about 4/5.  Findings were essentially similar in September, October, and November 2007, with one potentially significant difference in October 2007 when flexion/abduction strength in the left upper extremity was described as "poor +."  Left shoulder range of motion was full in May 2008.  The November 2011 VA examination showed left shoulder flexion and abduction to 110 degrees initially and after repetitive testing.  Painful motion began at 90 degrees.  Left shoulder abduction and forward flexion strength was 5/5.  Thus, an increased rating is not warranted for the postoperative reconstruction of the left shoulder with limitation of motion. 

As for the left trapezius muscle myofascial pain, this is rated under Diagnostic Code 5301.  Diagnostic Code 5301 is for muscle group I, whose function is upward rotation of the scapula, and elevation of the arm above the shoulder level.  A noncompensable rating is warranted for slight impairment to muscle group I of the minor upper extremity, a 10 percent rating is warranted for it when there is moderate impairment, a 20 percent rating is warranted when there is moderately severe impairment, and a 30 percent rating is warranted when there is severe impairment.  The evidence shows that the Veteran does not have moderately severe or more impairment of muscle group I; instead, it shows no more than moderate impairment.  The Veteran's muscle strength in his left shoulder was about 4/5 on VA examination in November 2006, and again in September 2007, "poor +" on VA evaluation in October 2007 (which was not expressly specified to be for the muscles in question), and 5/5 for forward flexion and shoulder abduction on VA examination in November 2011.  The treatment reports from the time of injury in service furthermore work against a finding of moderately severe disability of muscles of muscle group I as contemplated by 38 C.F.R. § 4.56.  The type of injury considered moderately severe are a through and through wound or deep penetrating wound by small high velocity missile, with debridement, prolonged infection, or sloughing of soft parts and intermuscular scarring.  There are no findings pertaining to the left trapezius that approximate that type of injury.  The November 2011 VA examiner diagnosed myofascial pain in the left upper trapezius that was at least as likely as not related to the service-connected left shoulder disability.  

The Veteran indicated in October 2007 that he feels that his left shoulder should be considered his dominant upper extremity.  He did not explain why, however, and an April 1981 VA examination report and other evidence including August and October 2007 VA medical records indicate that he is right-handed.  No evidence of record indicates that the Veteran is left handed.  There is no basis to change the Veteran's handedness under 38 C.F.R. § 4.69 based on the evidence of record.   

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disabilities at issue, with manifestations of limitation of motion and muscle impairment.  The rating criteria contemplate these impairments; hence, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the VA examination reports and other evidence show that the Veteran has been working full time for many years and is now in anticipation of retirement.  There is no evidence of unemployability due to the disabilities at issue.  Further consideration of TDIU is not warranted.

The preponderance of the evidence is against higher ratings and there is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

A disability rating in excess of 20 percent for postoperative reconstruction left (minor) shoulder recurrent subluxation with limitation of motion is denied.  

A disability rating in excess of 10 percent for left trapezius muscle myofascial pain associated with postoperative reconstruction recurrent subluxation with limitation of motion is denied.  


REMAND

The September 2012 VA examination included the examiner's opinion that the service-connected left shoulder disability did not cause the Veteran's current right shoulder disability, but did not address whether it aggravated it.  Thus, another opinion is required.  The November 2011 VA examiner's opinion that there is "no clinical correlation with cervical degenerative joint disease and the Veteran's service-connected left shoulder surgery for recurrent dislocations" is also inadequate because it does not specifically address whether the left shoulder disability caused or aggravated the neck disability.  

In light of this, remand of this matter is required.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of all current cervical spine and right shoulder disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims record, the examiner should indicate what diagnoses are appropriate for the cervical spine and right shoulder and respond to the following:

a) Is it at least as likely as not (a 50 percent or higher probability) that any current cervical spine or right shoulder disability is "proximately due to or caused" by the Veteran's service-connected left shoulder disability?

b) Is it at least as likely as not (a 50 percent or higher probability) that any current right shoulder or cervical spine disability has been "aggravated" (made chronically worse) by the Veteran's service-connected left shoulder disability?

The examiner must directly answer these questions and should provide a rationale for the opinions with discussion, as appropriate, of the medical evidence and principles involved.  If the opinions requested cannot be rendered without resort mere speculation, the examiner should describe why in thorough detail.  

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


